DETAILED ACTION
The present application is a continuation of PCT/CN2019/076452, filed on 02/28/2019, which claims foreign priority to 201810201015.2, filed on 03/12/2018.

Claims 1-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an interface display module, configured for”, “a first window display module, configured for” and “a second window display module, configured for” in claim 14.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the terminal" in lines 4 and 7; Claim 6 recites the limitation “the terminal” in lines 3 and 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 is dependent upon claim 1 and recites the limitation “a second hidden button” in line 1.  However, “a first hidden button” was recited in claim 9 instead of claim 1.  The Examiner respectfully suggests that claim 10 be amended to be dependent upon claim 9 in order to provide sufficient antecedent basis for this limitation. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
In summary, Claim 14 recites a “device” comprising an “interface module,” “a first window display module” and “a second window display module.”  The Specification expressly states that the described device may be implemented in software (for example, the device can be implemented as all or part of the terminal through software, hardware, or a combination of both).  Please see Specification at paragraphs [0145] and [0165].  
Accordingly, the recited “device” is computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101. 

To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of  the applicant amending these claims to place them within the four statutory categories of invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. U.S. Publication 2016/0370864 (hereinafter “Choi”).

	Referring to claim 1, Choi teaches a method for displaying an input method interface, comprising:
	displaying a first user interface of a first application (for example, Figure 20 shows the display of a first user interface W1 of a first application, i.e. email application) (paragraphs [0087]-0088], [0135]-[0136], [0140] and [0147]-[0148]);
	displaying a first floating window on the first user interface, the first floating window being configured for displaying a second user interface of a second application (displaying a first floating window FW1 displaying a second user interface of a second application, i.e. the instant messenger application shown in Figure 20) (paragraphs [0140]-[0141] and [0147]-[0150]); and 
	displaying a second floating window on the first user interface when a text input operation signal from the second user interface is received (displaying a second floating window FW2 in response to user request to use the keyboard) (paragraphs [0113], [0140]-[0141] and [0147]-[0150]), wherein the first floating window and the second floating window are displayed concurrently (FW1 and FW2 are displayed concurrently in Figure 20) (paragraphs [0140]-[0141] and [0147]-[0150]), and the second floating window is configured for displaying an input method interface (second floating window FW2 is a keyboard interface, as shown in Figure 20) (paragraphs [0113], [0140]-[0141] and [0147]-[0150]). 

	Referring to claim 2, Choi teaches the method as claimed in claim 1, wherein displaying the second floating window on the first user interface comprises:
	superimposing and displaying the second floating window on the first user interface, wherein the first floating window and the second floating window do not overlap with each other (as shown in Figure 20 for example, FW2 is superimposed on the first user interface W1 and does not overlap the first floating window FW1) (paragraphs [0147]-[0150]).
	
	Referring to claim 3, Choi teaches the method as claimed in claim 2, wherein a portion of the first user interface is exposed (as shown in Figure 20 for example, a portion of the first user interface W1 is still visible) (paragraphs [0104] and [0147]-[0150]).
	
Referring to claim 4, Choi teaches method as claimed in claim 1, wherein the first floating window and the second floating window are displayed on a top layer of the first user interface, the first floating window and the second floating window do not overlap with each other, and a portion of the first user interface is exposed (the first floating window FW1 and second floating window FW2 are displayed non-overlappingly on top of the first user interface W1; the first user interface W1 is still visible under the floating windows) (paragraphs [0104] and [0147]-[0150]).

Referring to claims 11, Choi teaches the method as claimed in claim 1, after displaying the second floating window on the first user interface, the method further comprising:
	setting the second floating window to be displayed with a first transparency when a window focus is at the second floating window (the transparency of the floating window can be changed; for example, when the keyboard is being used, it can be set at one transparency FW) (paragraphs [0104]-[0105], [0149], [0156]-[0162]);
	setting the second floating window to be displayed with a second transparency when the window focus is at the first floating window (when the keyboard may be unnecessary, i.e. when the user input is on the first floating window but not on the text field, the transparency of the keyboard can be increased to a second transparency FW’) (paragraphs [0104]-[0105], [0149], [0156]-[0162]), wherein the first transparency is smaller than the second transparency (the second transparency FW’ can be bigger than the first transparency FW) (paragraphs [0104]-[0105], [0149], [0156]-[0162]). 

Referring to claim 12, Choi teaches the method as claimed in claim 1, further comprising:
detecting the location of a window focus (detecting the region in which a user input is applied) (paragraphs [0104]-[0105], [0149], [0156]-[0162]); 
setting the first floating window to be displayed with a third transparency, when detecting that the window focus is located at the second floating window (the transparency of the floating window can be changed; for example, when the keyboard is being used, it can be set at a certain transparency) (paragraphs [0104]-[0105], [0149], [0156]-[0162]);
setting the first floating window to be displayed with a fourth transparency, when detecting that the window focus is at the first floating window (when the keyboard may be unnecessary, i.e. when the user input is on the first floating window but not on the text field, the transparency of the keyboard can be increased to another transparency) (paragraphs [0104]-[0105], [0149], [0156]-[0162]), wherein the third transparency is larger than the fourth transparency (the another transparency can be bigger than the original transparency) (paragraphs [0104]-[0105], [0149], [0156]-[0162]). 

Referring to claim 13, Choi teaches the method as claimed in claim 1, further comprising:
displaying a move region in the second floating window (the displayed floating window can be moved by user input on the floating window) (paragraphs [0103], [0153] and [0155]);
receiving an operation signal from the move region (user touch input for moving the floating window) (paragraphs [0103], [0153] and [0155]);
changing, according to the received operation signal, the location of the second floating window displayed on the first user interface (in response to receiving the user touch input for moving the floating window, the floating window can be moved from one location to another) (paragraphs [0103], [0153] and [0155]). 

Referring to claim 14, Choi teaches a device for displaying an input method interface, comprising:
	an interface display module, configured for displaying a first user interface of a first application (for example, Figure 20 shows the display of a first user interface W1 of a first application, i.e. email application) (paragraphs [0087]-0088], [0135]-[0136], [0140] and [0147]-[0148]);
	a first window display module, configured for displaying a first floating window on the first user interface, the first floating window being configured for displaying a second user interface of a second application (displaying a first floating window FW1 displaying a second user interface of a second application, i.e. the instant messenger application shown in Figure 20) (paragraphs [0140]-[0141] and [0147]-[0150]); and 
	a second window display module, configured for displaying a second floating window on the first user interface when a text input operation signal from the second user interface is received (displaying a second floating window FW2 in response to user request to use the keyboard) (paragraphs [0113], [0140]-[0141] and [0147]-[0150]), wherein the first floating window and the second floating window are displayed concurrently (FW1 and FW2 are displayed concurrently in Figure 20) (paragraphs [0140]-[0141] and [0147]-[0150]), and the second floating window is configured for displaying an input method interface (second floating window FW2 is a keyboard interface, as shown in Figure 20) (paragraphs [0113], [0140]-[0141] and [0147]-[0150]). 

Referring to claim 15, Choi teaches a terminal, comprising a processor and a memory (Figure 1), the memory storing at least one instruction, the at least one instruction being executed by the processor to implement a method for displaying an input method interface (Figure 1), comprising:
	displaying a first user interface of a first application (for example, Figure 20 shows the display of a first user interface W1 of a first application, i.e. email application) (paragraphs [0087]-0088], [0135]-[0136], [0140] and [0147]-[0148]);
	displaying a first floating window on the first user interface, the first floating window being configured for displaying a second user interface of a second application (displaying a first floating window FW1 displaying a second user interface of a second application, i.e. the instant messenger application shown in Figure 20) (paragraphs [0140]-[0141] and [0147]-[0150]); and 
	displaying a second floating window on the first user interface when a text input operation signal from the second user interface is received (displaying a second floating window FW2 in response to user request to use the keyboard) (paragraphs [0113], [0140]-[0141] and [0147]-[0150]), wherein the first floating window and the second floating window are displayed concurrently (FW1 and FW2 are displayed concurrently in Figure 20) (paragraphs [0140]-[0141] and [0147]-[0150]), and the second floating window is configured for displaying an input method interface (second floating window FW2 is a keyboard interface, as shown in Figure 20) (paragraphs [0113], [0140]-[0141] and [0147]-[0150]). 

	Referring to claim 16, Choi teaches the terminal as claimed in claim 15, wherein displaying the second floating window on the first user interface comprises:
	superimposing and displaying the second floating window on the first user interface, wherein the first floating window and the second floating window do not overlap with each other (as shown in Figure 20 for example, FW2 is superimposed on the first user interface W1 and does not overlap the first floating window FW1) (paragraphs [0147]-[0150]).

Referring to claim 20, Choi teaches the terminal as claimed in claim 15, further comprising:
detecting the location of a window focus (detecting the region in which a user input is applied) (paragraphs [0104]-[0105], [0149], [0156]-[0162]); 
setting the first floating window to be displayed with a third transparency, when detecting that the window focus is located at the second floating window (the transparency of the floating window can be changed; for example, when the keyboard is being used, it can be set at a certain transparency) (paragraphs [0104]-[0105], [0149], [0156]-[0162]);
setting the first floating window to be displayed with a fourth transparency, when detecting that the window focus is at the first floating window (when the keyboard may be unnecessary, i.e. when the user input is on the first floating window but not on the text field, the transparency of the keyboard can be increased to a another transparency) (paragraphs [0104]-[0105], [0149], [0156]-[0162]), wherein the third transparency is larger than the fourth transparency (the another transparency can be bigger than the original transparency) (paragraphs [0104]-[0105], [0149], [0156]-[0162]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. U.S. Publication 2016/0370864 (hereinafter “Choi”), as applied to claim 1 above, and further in view of Wang et al. U.S. Publication 2009/0167716 (hereinafter “Wang”).

	Referring to claim 5, Choi teaches all of the limitations as applied to claim 1 above.  In addition, Choi teaches displaying the second floating window at the left side of the first floating window, and a display area at the left side of the first floating window is larger than a display area at the right side of the first floating window (both the size and location of the floating windows can be adjusted) (Choi: paragraphs [0010], [0129]-[0133] and [0153]); and displaying the second floating window at the right side of the first floating window, when the terminal is in landscape orientation, and the display area at the left side of the first floating window is less than the display area at the right side of the first floating window (both the size and location of the floating windows can be adjusted) (Choi: paragraphs [0010], [0129]-[0133] and [0153]).  However, Choi fails to explicitly teach that the terminal is in a landscape orientation.  Wang teaches the display of a virtual keyboard on a user interface (Wang: Figure 6) similar to that of Choi.  In addition, Wang also teaches displaying a virtual keyboard when the terminal is in a landscape orientation (the device can be in a landscape orientation as shown in Figure 8) (Wang: paragraphs [0057]).  Changing a device from portrait to landscape orientation is well known to one of ordinary skill in the computer arts.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Choi’s method of changing the size and location of the superimposed floating windows to include the well-known landscape orientation taught by Wang.   One would have been motivated to make such a combination in order to facilitate a convenient way to facilitate input operations according to the user’s needs (Wang: paragraphs [0008] and [0058]). 

Referring to claim 6, Choi teaches all of limitations as applied to claim 1 above.  Wang teaches the display of a virtual keyboard on a user interface (Wang: Figure 6) similar to that of Choi.  In addition, Wang also teaches when the terminal is in landscape orientation and is in the left-hand holding state, displaying the second window on a display area at the right side of the first user interface, and displaying the first window on a display area at the left side of the first user interface (the device can be in a landscape orientation as shown in Figure 8 for example; when the user is holding the device with the left hand, i.e. in a right-hand operation status, the virtual keyboard is moved to the right side of the user interface and the display of the outlook application window is on the left side of the user interface, as shown in Figure 8) (Wang: paragraphs [0007]-[0008] and [0057]); when the terminal is in landscape orientation and is in the right-hand holding state, displaying the second window on the display area at the left side of the first user interface, and displaying the first window on the display area at the right side of the first user interface (although Figure 8 shows a right-hand operation status, the device can also be in a left-hand operation status, i.e. held by the right hand, which would cause the virtual keyboard and the outlook window to move to the opposite sides from those shown in Figure 8) (Wang: paragraphs [0007]-[0008], [0044] and [0057]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the superimposed first floating application window and second floating virtual keyboard taught by Choi to include the display of the virtual keyboard on different sides based on which hand is holding the device, as taught by Wang.  One would have been motivated to make such a combination in order to allow the location of the displayed windows to be adaptively varied based on the operation status of the device, thus allowing all keys to be easily pressed when operating the device with a single hand (Wang: paragraphs [0008]). 


Claim(s) 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. U.S. Publication 2016/0370864 (hereinafter “Choi”) as applied to claims 1 and 15 above, and further in view of Park U.S. Patent 9,779,475, and further in view of Kyprianou et al. U.S. Publication 2012/0206363 (hereinafter “Kyprianou”).

Referring to claims 7 and 17, Choi teaches all of the limitations as applied to claims 1 and 15 above.  Park teaches a method that displays a first floating window and a second floating window (as shown in Figures 3C and 3D, a first floating window 320 and a second floating window 370 are displayed over the webpage 340) (Park: column 12, lines 38-44 and column 13, lines 9-16)  similar to that of Choi.  In addition, Park also teaches splitting the second floating window into a third floating window and a fourth floating window, wherein the third floating window and the fourth floating window are respectively configured for displaying a portion of the input method interface (as shown in Figure 13B for example, the first floating window 1310 is moved to the center of the display region and the keyboard is split into a left floating keyboard 1331 and a right floating keyboard 1332) (Park: column 17, lines 1-8; this is further recited in claims 1 and 11-12 in columns 17-18); moving the first floating window to a central display region of the first user interface (moving the first floating window to a center of the display region as shown in Figure 13B) (Park: column 17, lines 1-8); displaying the third floating window at the left side of the central display region, and displaying the fourth floating window at the right side of the central display region (displaying a left floating keyboard 1331 and a right floating keyboard 1332 on the left and right side of the center display region, as shown in Figure 13B) (Park: column 17, lines 1-8; this is further recited in claims 1 and 11-12 in columns 17-18).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the floating keyboard window taught by Choi to include the moving of the first floating window to a central display region and splitting the keyboard to the left and right side of the first floating window, as taught by Park.  One would have been motivated to make such a combination in order to provide users with the ability to carry out text input tasks without overlapping/blocking the information displayed in the first floating window (Park: column, lines 43-46 and 55-61).  
Although the combination of Choi and Park teaches splitting the keyboard into a left and right side of the display, the combination of Choi and Park fails to explicitly teach splitting the keyboard in response to selection of a split button displayed in the keyboard.  Kyprianou teaches splitting a displayed keyboard into a left and right side of the display region (Kyprianou: paragraphs [0055] and [0068] and further shown in Figures 9-10) similar to that of the combination of Choi and Park.  In addition, Kyprianou also teaches splitting the displayed keyboard into a left and right side of the display when an operation signal on a split button displayed in the keyboard is received (user selection of the split button 904 shown in keyboard 906 of Figure 9 allows the keyboard to be split into a left 1002 and right 1004 side of the display region, as shown in Figure 10) (Kyprianou: paragraphs [0055] and [0067]-[0068]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the splitting of the second floating window taught by the combination of Choi and Park to include the splitting in response to selection of a split button, as taught by Kyprianou.  One would have been motivated to make such a combination in order to allow the user to manipulate the virtual keyboard quickly and in an intuitive manner (Kyprianou: paragraphs [0004]-[0005] and [0073]).

Referring to claim 8, Choi, as modified, teaches the method as claimed in claim 7, wherein the input method interface consists of a left half portion and a right half portion, the left half portion is displayed on the third floating window, and the right half portion is displayed on the fourth floating window (as shown in Figure 13B for example, the keyboard consists of a left half portion displayed on the third floating window 1331 and a right half portion displayed in the fourth floating window 1332) (Park: column 17, lines 1-8; this is further recited in claims 1 and 11-12 in columns 17-18). 


Claim(s) 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. U.S. Publication 2016/0370864 (hereinafter “Choi”) as applied to claims 1 and 15 above, and further in view of Sloan et al. U.S. Publication 2015/0378600 (hereinafter “Sloan”).

Referring to claims 9 and 18, Choi teaches all of the limitations as applied to claims 1 and 15 above.  Sloan teaches the display of a first floating window and a second floating window on a first user interface (for example, Figure 6E shows the display of a first floating window 604 and second floating window 608 on the first application user interface 601) (Sloan: paragraph [0082])  similar to that of Choi.  In addition, Sloan also teaches wherein a first hidden button is displayed in the first floating window (command button 605 in first floating window 604, that allows the user to hide the floating windows) (Sloan: paragraph [0082]); and the method further comprises removing from display the first floating window and the second floating window, when an operation signal on the first hidden button is received (in response to user selection of the parent command button 605, hiding or dismissing the first floating window 604 and the second floating window 608) (Sloan: paragraph [0082]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the first and second floating windows of Choi to include the parent command button displayed in the first floating window that allows the floating windows to be hidden, as taught by Sloan.  One would have been motivated to make such a combination in order to allow the user to quickly and easily remove unnecessary information so that on-screen real estate is not occluded (Sloan: paragraph [0003]).


Claim(s) 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. U.S. Publication 2016/0370864 (hereinafter “Choi”), and further in view of Sloan et al. U.S. Publication 2015/0378600 (hereinafter “Sloan”), as applied to claims 9 and 18 above, and further in view of Koch et al. U.S. Publication 2012/0117506 (hereinafter “Koch”).

Referring to claims 10 and 19, the combination of Choi and Sloan teaches all of the limitations as applied to claims 9 and 18 above.  However, although the combination of Choi and Sloan teaches the display of a first hidden button in the first floating window, the combination of Choi and Sloan fails to explicitly teach displaying a second hidden button in the second floating window, i.e. the floating virtual keyboard.  Koch teaches the display of a floating virtual keyboard (Koch: paragraph [0248] and further shown in Figure 5P) similar to that of the combination of Choi and Sloan.  In addition, Koch also teaches wherein a second hidden button is displayed in the floating virtual keyboard (button 5009 shown in Figure 5A) (Koch: paragraph [0233]); and the method further comprises: removing from display the floating virtual keyboard, when an operation signal on the second hidden button is received (user selection of button 5009 causes the floating virtual keyboard to be hidden) (Koch: paragraph [0233]).  Because both the combination of Choi/Sloan and Koch teach the display of a floating virtual keyboard, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one type of floating virtual keyboard for another to achieve the predictable results of allowing the user to selectively hide the floating virtual keyboard based on his/her needs. 


The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The documents cited therein teach similar displays of floating windows.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm, and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173